Citation Nr: 1007887	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
fibromyalgia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
2003 to August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before a Veterans Law Judge 
sitting at the RO in connection with her current claim; 
however, she cancelled the hearing in April 2008 and made no 
attempt to reschedule.  Thus, the Board finds the Veteran's 
request for a Board hearing to be withdrawn.  38 C.F.R. § 
20.704(e) (2009).

The Veteran also filed a notice of disagreement in November 
2008 as to the November 2007 denial of her claims of 
entitlement to service connection for a cervical spine 
impairment, bilateral shin splints, dysplasia, and chronic 
urinary tract infections.  A statement of the case was issued 
in June 2009; however, the Veteran failed to file a 
substantive appeal to these issues.  Therefore, they are not 
currently before the Board.  38 C.F.R. §§ 20.200, 20.302 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In the September 2006 rating decision on appeal, the RO 
granted service connection for fibromyalgia and assigned an 
initial 10 percent rating.  The Veteran does not believe the 
currently assigned 10 percent rating adequately compensates 
her for the interference in her daily life caused by her 
fibromyalgia.  Unfortunately, the Board finds that there are 
insufficient medical findings to properly rate the Veteran's 
claim, and therefore, her claim must be remanded for another 
medical examination.

The Veteran's fibromyalgia has been rated under Diagnostic 
Code 5025.  Under Diagnostic Code 5025, fibromyalgia is rated 
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's like symptoms.  A 10 percent disability 
evaluation is assigned for symptoms that require continuous 
medication for control.  A 20 percent disability evaluation 
is warranted for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time.  A 40 percent rating is 
contemplated for symptoms that are constant, or nearly so, 
and refractory to therapy. "Widespread pain" means pain in 
both the left and right sides of the body that is both above 
and below the waist, and that affects both axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.

The Veteran's most recent VA examination in May 2008 does not 
contain sufficient findings to rate her fibromyalgia, 
especially as they relate to the frequency and severity of 
her symptoms.  Also, the examination only mentions 
musculoskeletal pain but does not indicate whether the 
Veteran suffers from fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's like symptoms.  Therefore, another 
examination is needed to ascertain the present severity of 
these disabilities.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (VA's duty to assist can 
include a requirement to conduct a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
VA examination to assess the current 
nature and severity of her fibromyalgia.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should identify the nature and 
severity of all current manifestations of 
the Veteran's service-connected 
fibromyalgia.  The examiner should 
specifically address the frequency and 
severity of musculoskeletal pain and all 
associated symptoms such as fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's like 
symptoms.  

Any opinion expressed should be 
accompanied by supporting rationale.  

2.  Any additionally-indicated 
development, to include affording the 
Veteran any contemporary examinations or 
obtaining any opinions deemed necessary 
for the appropriate adjudication of the 
claim, should be conducted.

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
	A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


